              Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 1 of 22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
SUZAN RIAZI,                                                                 Civil Action No.


                                                     Plaintiff,

        -against-
                                                                             COMPLAINT

CHRISTIAN DIOR, INC., LVMH MOET
HENNESSY LOUIS VUITTON INC., JANE KIM,
individually, SIMON KENDALL, individually,
CHRISTINA GOULIAMBERIS, individually,
EMMA FOXALL, individually, FELICITY LAY,
individually, DIANA DOLPH, individually,
ALEXANDRA DE RANCOGNE, individually,
and ERICA EIMER, individually.

                                                                      Plaintiff Demands a Trial by Jury

                                                      Defendants.
----------------------------------------------------------------------X


Plaintiff, SUZAN RIAZI, (hereinafter referred to as “Plaintiff” or “RIAZI”), by and through

Plaintiff’s attorneys, DEREK SMITH LAW GROUP, PLLC, as and for Plaintiff’s Complaint in

this action against the Defendants, (hereinafter collectively referred to as Defendants), respectfully

alleges as follows upon information and belief:



                                            NATURE OF CASE

Plaintiff, SUZAN RIAZI, complains pursuant to the Americans with Disabilities Act of 1990, 42

U.S.C. § 12101 et. seq (“ADA”), as amended by the Americans with Disabilities Act Amendments

Act of 2008 (“ADAAA”), the New York State Human Rights Law Executive Law, § 296 et seq. (

“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”) N.Y.C. Admin. Code
             Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 2 of 22




§§8-101 et seq., based upon the supplemental jurisdiction of this Court pursuant to United Mine

Workers of America v. Gibbs, 383 U.S. 715 (1966) and 28 U.S.C. §1367 seeking declaratory and

injunctive relief and damages to redress the injuries that Plaintiff has suffered as a result of, inter

alia, disability, sex, gender, retaliation, and wrongful termination by Defendants.




                                 JURISDICTION AND VENUE

1. This Court has jurisdiction based on 28 U.S.C. § 1331 and supplemental jurisdiction over the

   state law claims under 28 U.S.C. § 1367.

2. Jurisdiction of this action is conferred upon this Court as this case involves a Federal Question

   under the ADA. The Court also has jurisdiction pursuant to 29 U.S.C. §2617; 28 U.S.C. §1331,

   §1343 and pendent jurisdiction thereto.

3. 28 U.S.C. §1331 states that “The district courts shall have original jurisdiction of all civil

   actions arising under the Constitution, laws, or treaties of the United States.”

4. On or about March 10, 2021, Plaintiff, SUZAN RIAZI, submitted a Complaint to the U.S.

   Equal Employment Opportunity Commission (“EEOC”). The federal charge number is 520-

   2021-02124.

5. On or about May 27, 2021, Plaintiff, SUZAN RIAZI, received a Right to Sue Letter from the

   EEOC for federal charge number 520-2021-02124.

6. Plaintiff satisfied all administrative prerequisites and is filing this case within ninety (90) days

   of receiving the Right to Sue letter from the EEOC.

7. Venue is proper because the events giving rise to Plaintiff’s claims in New York County within

   the Southern District of New York.
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 3 of 22




                                             PARTIES

8. Plaintiff SUZAN RIAZI (hereinafter referred to as “Plaintiff” and/or “RIAZI”) is seeking

   damages to redress the injuries Plaintiff has suffered as a result of being discriminated against

   by her employer, inter alia, on the basis of her disability, together with being subjected to a

   hostile work environment, repeated and sustained failure to accommodate reasonable requests

   related to Plaintiff’s disability, retaliation and wrongful termination.

9. Plaintiff is an individual woman who is a resident of the State of New York, New York County.

10. At all times material, Defendant CHRISTIAN DIOR, INC. (hereinafter referred to as

   “Christian Dior”) is a domestic business corporation duly existing by the virtue and laws of

   the State of New York that does business in the State of New York.

11. At all times material, Defendant LVMH MOET HENNESSY LOUIS VUITTON INC.

   (hereinafter referred to as “LVMH”) is a domestic business corporation duly existing by the

   virtue and laws of the State of New York that does business in the State of New York.

12. At all times material, LVMH owns and operates Christian Dior.

13. At all times material, Christian Dior and LVMH were joint employers of Plaintiff (hereinafter

   collectively referred to as “Defendants”).

14. At all times material, Defendant KIM KIM (hereinafter referred to as “Kim”) was and is a

   Supervisor at Christian Dior who holds the title of Senior Director of CRM. Kim held

   supervisory authority over Plaintiff, controlling many of Plaintiff’s job duties. Kim held the

   power to hire and fire Plaintiff.

15. At all times material, Defendant SIMON KENDALL (hereinafter referred to as “Kendall”)

   was the Senior Vice President and now Executive Vice President at Christian Dior. Kendall

   held supervisory authority over Plaintiff, controlling many of Plaintiff’s job duties. Kendall
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 4 of 22




   held the power to hire and fire Plaintiff.

16. At all times material, Defendant CHRISTINA GOULIAMBERIS (hereinafter referred to as

   “Gouliamberis”) was and is the Human Resources Manager at Christian Dior. Gouliamberis

   held supervisory authority over Plaintiff, controlling many of Plaintiff’s job duties.

   Gouliamberis held the power to hire and fire Plaintiff.

17. At all times material, Defendant EMMA FOXALL (hereinafter referred to as “Foxall”) was

   and is Manager of Retail Performance at Christian Dior. Lay held supervisory authority over

   Plaintiff, controlling many of Plaintiff’s job duties. Lay held the power to hire and fire Plaintiff.

18. At all times material, Defendant FELICITY LAY (hereinafter referred to as “Lay”) was and is

   Director at Christian Dior. Lay held supervisory authority over Plaintiff, controlling many of

   Plaintiff’s job duties. Lay held the power to hire and fire Plaintiff.

19. At all times material, Defendant DIANA DOLPH (hereinafter referred to as “Dolph”) was and

   is Director of Talent Development at Christian Dior. Dolph held supervisory authority over

   Plaintiff, controlling many of Plaintiff’s job duties. Dolph held the power to hire and fire

   Plaintiff.

20. At all times material, Defendant ALEXANDRA DE RANCOGNE (hereinafter referred to as

   “De Rancogne”) was and is the Vice President of Human Resources at Christian Dior. De

   Rancogne held supervisory authority over Plaintiff, controlling many of Plaintiff’s job duties.

   De Rancogne held the power to hire and fire Plaintiff.

21. At all times material, Defendant ERICA EIMER (hereinafter referred to as “Eimer”) was and

   is the Senior Director of Human Resources at Christian Dior. Eimer held supervisory authority

   over Plaintiff, controlling many of Plaintiff’s job duties. Eimer held the power to hire and fire

   Plaintiff.
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 5 of 22




22. At all times material, CEDRENA DAVIS (hereinafter referred to as “Davis”) was and is a

   contact in the Human Resources Department at Christian Dior. Davis held supervisory

   authority over Plaintiff, controlling many of Plaintiff’s job duties. Davis held the power to hire

   and fire Plaintiff.



                                       MATERIAL FACTS

23. In around July 2019, Plaintiff began treatment and came under the care of both of her treating

   health and mental health providers, Dr. Cory Frank and Dr. Michelle Cervone, due to

   workplace issues caused by Supervisor Defendant KIM’s abusive behavior aggravating

   Plaintiff’s clinical mental health disability. Dr. Cervone prescribed Plaintiff medication for

   anxiety and panic attacks caused and exacerbated by Defendant KIM’s unnecessarily abusive

   and demeaning treatment of Plaintiff.

24. Around November 20, 2019, Plaintiff attended a scheduled one-on-one meeting with

   Defendant KENDALL, who held the title of Senior Vice President, at the time, where they

   discussed Plaintiff’s goals within the company and her role. Plaintiff mentioned to KENDALL

   her issues with Defendant KIM’s abusive and demeaning behavior, and that behavior’s impact

   on Plaintiff’s disability.

25. In or around January 2020, after berating Plaintiff, Defendant KIM told Plaintiff “THIS IS

   THE LAST CONVERSATION.”

26. In or around January 2020, treating medical provider, Dr. Frank told Plaintiff that it was likely

   she suffered from ADHD, however at that time it was not yet diagnosed.

27. Shortly thereafter, After Supervisor KIM aggressively reprimanded Plaintiff, Plaintiff had to

   schedule an emergency appointment with her treating board-certified psychiatrist, Dr. Cervone.
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 6 of 22




28. Dr. Cervone evaluated Plaintiff and confirmed the diagnosis of ADHD. Further, Dr. Cervone

   prescribed medication and counseled her on the possibility of “WORKPLACE

   ACCOMODATIONS.”

29. In or around January 2020, Plaintiff went back to see Dr. Frank who further explained to her

   the diagnosis, the effects of the disability and the impact it had and will have on her day-to-

   day functioning. Moreover, Dr. Frank opined that Plaintiff should inform her Supervisor,

   Defendant KIM.

30. In or around January 2020, Plaintiff informed Defendant KIM that Plaintiff was diagnosed

   with ADHD. Plaintiff mentioned that she needed to address the necessity of workplace

   accommodations for her ADHD. Plaintiff noted to KIM that she was providing this information

   to KIM to reassure her that Plaintiff was taking the proper steps to make sure she could continue

   working provided Defendants grant reasonable accommodations for Plaintiff’s newly

   diagnosed disability. Moreover, Plaintiff told KIM of the direct impact that the disability had

   on Plaintiff in relation to her work life.

31. Around a month later, in February 2020, Defendant KIM told Plaintiff that even though

   Plaintiff informed KIM her about her diagnosis to address possible workplace

   accommodations, KIM told Human Resources about her conversation regarding her diagnosis.

32. Plaintiff was initially distraught and upset that Supervisor KIM told Human Resources about

   Plaintiff’s disability. KIM stated, “I STRUGGLED WITH MY DECISION…HOW COULD I

   HAVE DONE IT DIFFERENTLY? I MADE A MISTAKE; I CANNOT CHANGE THAT.”

33. Plaintiff expressed to KIM that she wished she would have had a chance to tell Human

   Resources directly instead of KIM violating her trust and breaching protocol.

34. Shortly after, in around February 2020, Plaintiff set up a meeting with Human Resources
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 7 of 22




   Manager GOULIAMBERIS. During this meeting, Plaintiff reported to GOULIAMBERIS that

   she was taken aback by Derfendant KIM’s breach of trust. GOULIAMBERIS responded,

   “SHE DID THE RIGHT THING, SHE HAS TO PROTECT THE COMPANY.” Through tears,

   Plaintiff could not believe what GOULIAMBERIS had said. Plaintiff informed

   GOULIAMBERIS how difficult it was to work under Defendant KIM’s abuse and hostility.

35. Plaintiff was afraid to say too much to GOULIAMBERIS considering how she had protected

   and favored KIM and the company over a disabled employee.

36. Plaintiff stated at the end of the meeting, “THE DIAGNOSIS IS RECENT. I AM STILL

   LEARNING ABOUT THIS DISABILITY AND HOW IT AFFECTS ME. I AM WORKING

   CLOSELY WITH              MY DOCTORS      TO    UNDERSTAND         WHAT     WORKPLACE

   ACCOMODATIONS MIGHT MAKE SENSE.”

37. In or around April 2020, Senior Vice President KENDALL conducted a meeting which

   included Plaintiff and a few of her colleagues. KENDALL informed the staff that because of

   the pandemic, there will be adjustments made to the schedule but that their salaries would

   remain full and intact.

38. After the meeting, Plaintiff’s coworker asked KIM if they should be putting actual hours on

   the allotted time sheets or typical 8 hours in the allotted time slot. KIM said, “USE YOUR

   BEST JUDGMENT.”

39. In around May 2020, Plaintiff and other employees were notified that they would be required

   to take one paid time off day a week, Fridays. Plaintiff confirmed that she worked more than

   40 hours weekly, but KIM told her that she would need to use her PTO regardless.

40. On around the following morning, May 12, 2020, Defendant KIM called Plaintiff over the

   phone and told her that she never told her to work extended hours and asked why her
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 8 of 22




   spreadsheet showed long hours. Plaintiff listed the instances of Defendant KIM demanding

   that Plaintiff work more than 40 hours. Defendant KIM commented repeatedly, “THAT IS

   NOT FAIR THAT YOU BRING THAT UP.”

41. On around May 27, 2020, Plaintiff met with Manager of Retail Performance Defendant

   FOXALL for an impromptu meeting. Plaintiff asked FOXALL how would she able to initiate

   a transfer into a new department under new leadership in light of Defendant KIM’s

   mistreatment of Plaintiff and how it affected her.

42. Plaintiff inquired about joining FOXALL’S team which was led by Director LAY. FOXALL

   told Plaintiff that she should speak to LAY first before approaching KENDALL.

43. On around June 3, 2020, Plaintiff emailed LAY to request a meeting but did not receive a

   response. Plaintiff then emailed KENDALL so that she could get a meeting scheduled.

   KENDALL promptly replied and asked his assistant to set up a meeting with him and Plaintiff.

44. During the meeting Plaintiff raised the issue of Defendant KIM’s abusive treatment and failure

   to engage in an interactive dialogue regarding Plaintiff’s disability. Plaintiff requested a

   transfer to another team so that she would not be required work under the abusive atmosphere

   created by KIM, as a reasonable accommodation.

45. Defendant KENDALL remarked to Plaintiff during the meeting, “I SEE A LOT OF PASSION

   IN YOU, WE NEED TO FIX THIS. I WILL NEED TO HEAR KIM’S SIDE OF THE STORY.

   WE WILL SPEAK SOON. I APPRECIATE YOUR CANDOR SUZAN, AND YOUR

   TRANSPARENCY. THANK YOU.”

46. On around June 21, 2020, Plaintiff met with LAY and they discussed Plaintiff’s particular skill

   set, education, professional experiences and how her approach would benefit LAY’s team. LAY

   agreed to pitch the idea to KENDALL.
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 9 of 22




47. Plaintiff requested the transfer as a reasonable accommodation related to her disability.

48. Defendants, including KENDALL never made any substantive efforts to identify any

   reasonable accommodations or to grant any reasonable accommodations related to Plaintiff’s

   disability.

49. On around June 24, 2020, Plaintiff attended an online meeting that was scheduled. It was

   supposed to be KIM and Plaintiff, but Human Resources Manager GOULIAMBERIS joined

   the call. GOULIAMBERIS proceeded to issue Plaintiff a “written warning” which KIM read

   aloud to Plaintiff from a text of a corrective action form. Plaintiff did not agree with the

   accusations but GOULIAMBERIS forced her to sign it and send it back to her even if she did

   not agree with the accusations.

50. On around June 25, 2020, GOULIAMBERIS emailed Plaintiff the written warning which was

   issued the day before.

51. On around June 26, 2020, Plaintiff exchanged text messages with LAY which confirmed that

   LAY will discuss the transfer over to her team to KENDALL that following Monday, June 29th.

52. That same day, around June 26, 2020, Plaintiff’s treating psychologist Dr. Frank emailed

   GOULIAMBERIS a signed letter which confirmed Plaintiff’s diagnosis and subsequent

   disability. Further, Dr. Frank confirmed that Plaintiff’s disability qualified her for workplace

   accommodations as per the Americans with Disabilities Act and said that, “       I     WOULD

   HOPE THAT KNOWING THAT [PLAINTIFF] HAS A MEDICAL CONDITION THAT

   COULD IMPACT HER PERFORMANCE AND WITH THE PROPER REASONABLE

   ACCOMODATIONS              SHE       COULD         SIGNIFICANTLY           IMPROVE           HER

   PERFORMANCE…”

53. Plaintiff received no contact or feedback from Defendants with regards to treating
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 10 of 22




   psychiatrist’s Dr. Frank’s letter regarding workplace accommodations in direct relation to her

   disabling condition.

54. On around June 30, 2020, treating psychiatrist Dr. Cervone also emailed GOULIAMBERIS a

   letter requesting that Plaintiff be granted reasonable accommodations. This email was sent to

   not only GOULIAMBERIS, but also to the Plaintiff, Director of Talent Development Human

   Resources Defendant DOLPH and Dr. Frank.

55. Defendants failed to engage in an interactive dialogue with Plaintiff in response to Plaintiff’s

   and Plaintiff’s psychiatrist’s requests for reasonable accommodation.

56. On around July 1, 2020, GOULIAMBERIS responded to Dr. Cervone’s email and confirmed

   receipt. She also included VP of Human Resources Defendant DE RANCOGNE, Director of

   Human Resources Defendant EINER but removed Defendant DOLPH from the email

   response. Defendant GOULIAMBERIS stated that she would review the email and get back

   to Dr. Cervone if she had any questions.

57. On around July 2, 2020, Plaintiff emailed GOULIAMBERIS her employee comments in

   response to the written warning. Plaintiff did not sign the written warning but signed her name

   on the letter attached to her comments.

58. On around July 7, 2020 GOULIAMBERIS responded to Plaintiff’s email and stated that she

   would like to meet to discuss the employee comments and the request for reasonable

   accommodations. Plaintiff was given three potential dates including on that day, so Plaintiff

   chose to meet with GOULIAMBERIS that day.

59. That day, around July 7, 2020, Plaintiff and GOULIAMBERIS discussed the employee

   comments but scheduled a future meeting to discuss the accommodations.

60. On around July 13, 2020, GOULIAMBERIS and Plaintiff discussed Dr. Cervone’s letter and
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 11 of 22




   shortly thereafter Plaintiff informed Defendant that she was filing a request for short term

   disability leave.

61. Around July 17, 2020 was Plaintiff’s first day of short-term disability leave.

62. In around January 2021, Plaintiff emailed Human Resources contact DAVIS to coordinate her

   return to work. DAVIS confirmed that Plaintiff would return to work around February 3, 2021.

   Plaintiff told DAVIS that she had a medical procedure scheduled for that day so her first say

   was scheduled for the following day, around February 4, 2021.

63. DAVIS asked for a letter from Dr. Cervone after Plaintiff told her that she was advised to start

   out working from home rather than in the office. GOULIAMBERIS was copied on that email

   and approved the arrangement.

64. On around February 4, 2021, Plaintiff was online with DAVIS and reported that she still had a

   few medical appointments pending and asked how she should proceed. DAVIS told Plaintiff

   to mark them as sick leave in the system.

65. On around February 5, 2021, GOULIAMBERIS asked Plaintiff if she had any work

   restrictions. Plaintiff said that she was unsure but referred to accommodations requested in the

   letter from Dr. Cervone and asked if those accommodations could be granted.

   GOULIAMBERIS responded, “NO, THEY ARE UNDER REVIEW. THEY HAVE NOT

   BEEN APPROVED. YOU NEED TO SUBMIT A NEW LETTER FROM DR. CERVONE

   REQUESTING WORKPLACE ACCOMODATIONS.”

66. On around February 8, 2021, KIM scheduled a meeting, supposedly with just the Plaintiff.

   GOULIAMBERIS joined in and they proceeded to issue Plaintiff a “Final Warning.”

67. Later that day, on around February 8, 2021, Plaintiff emailed Defendant KENDALL (now

   Executive Vice President) and requested a meeting to address KIM’s refusal to grant any
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 12 of 22




   reasonable accommodations. Defendant KENDALL did not respond to the email.

68. On around February 9, 2021, KENDALL emailed Plaintiff and promised to set up a priority

   meeting in the next 1-2 days.

69. On around February 11, 2021, because Plaintiff had not heard from her superiors, Plaintiff

   emailed GOULIAMBERIS and attached a letter, informing GOULIAMBERIS about KIM’s

   failure to grant reasonable accommodation, harassment, discrimination and retaliation that

   continued unrelenting.

70. A few hours later, Plaintiff received an email from KENDALL which confirmed a meeting for

   the following day and expressed that someone from Human Resources would also be present

   in light of Plaintiff raising issues regarding her disability.

71. On around February 12, 2021, Plaintiff joined the meeting that KENDALL arranged along

   with GOULIAMBERIS and DE RANCOGNE. KENDALL was not a part of the meeting as

   expected. During this meeting, Plaintiff reiterated the fact that KIM and the Human Resources

   Department failed to grant reasonable accommodations as a result of her documented disability

   and confirmed that she was still a target of harassment, discrimination and retaliation from

   Defendant KIM. Plaintiff again reiterated that she had been in mental health treatment, that she

   was on disability leave as a result of her disability and that her psychiatric medications were

   increased as a result of Defendant’s negligence, failures to accommodate Plaintiff’s disability,

   and continued retaliation and discriminatory treatment.

72. During this meeting, Plaintiff also highlighted the fact that as a result of the issuance of the

   “final warning”, she was now not entitled to employee allowance, benefits, discounts on

   products and so forth. Moreover, during this meeting, Defendant DE RANCOGNE

   interrogated Plaintiff with questions such as, “ARE YOU STILL CONTINUING TO
           Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 13 of 22




   BELIEVE THAT YOU ARE A VICTIM OF THESE 3 ELEMENTS? HARASSMENT,

   DISCRIMINATION AND RETALIATION?”

73. During this meeting, Plaintiff mentioned that she had received no response from Human

   Resources or Defendant KIM even after confirming her disability and noted that both Plaintiff

   and her treating psychiatrist requested reasonable workplace accommodations in writing.

74. DE RANCOGNE and GOULIAMBERIS, during this call, and after Plaintiff pointed it out,

   confirmed that one of their responses to Plaintiff’s request for reasonable accommodations was

   for Plaintiff to simply “WORK IT OUT” with Defendant KIM. Further, Plaintiff described

   other instances where Defendant KIM had targeted her and treated her differently in

   comparison to her coworkers who did not suffer any known disabilities.

75. Plaintiff provided two non-exhaustive examples; one where she was taking notes on her phone

   during an in-person meeting. A coworker, Dennis, was also taking notes during the meeting,

   but on his laptop. Defendant KIM, interrupted the meeting, and openly and intentionally

   shamed and attempted to humiliate Plaintiff in front of her colleagues by announcing,

   “SUZAN, PUT YOUR PHONE AWAY!” Defendant KIM, then emailed Dennis later, politely

   and privately instructing him to put away his laptop.

76. Shortly thereafter, Defendant KIM approached Plaintiff in front of other employees and said

   Plaintiff: “ARE YOU TRULY COMMITED TO YOUR ROLE? ARE YOU TRULY

   COMMITTED TO YOUR TEAM? YOUR JOB?”

77. Plaintiff asked Defendant KIM why she treated her differently over Dennis. Defendant KIM

   responded: “I DO TREAT YOU DIFFERENTLY THAN DENNIS. I MICORMANAGE YOU

   MORE THAN DENNIS.”

78. Defendants never granted Plaintiff’s requests for reasonable accommodation for a period
           Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 14 of 22




   starting in around January 2020 through approximately February 2021.

79. As it became apparent that Defendants had no intention of taking any substantive steps to

   engage in a meaningful interactive process regarding any accommodations for Plaintiff’s

   disability, and demonstrated no intentions to grant any accommodation over a period for over

   a year, during which time Defendant KIM’s abusive, demeaning, discriminatory and retaliatory

   conduct against Plaintiff exacerbated the symptoms of her disability, Plaintiff came to the

   conclusion that in order to mitigate the impact from Defendant’s failure to grant reasonable

   accommodation as well as Defendant KIM’s overt acts of hostility toward Plaintiff, Plaintiff

   had no other choice than to leave the company.

80. Defendants constructively terminated Plaintiff’s employment.

81. At the time Defendants constructively terminated Plaintiff, Plaintiff’s annual salary was

   approximately $116,000.00, inclusive of bonuses and benefits.

82. Defendants discriminated against and terminated Plaintiff because of disability, and because

   she complained of disability discrimination, retaliation and a hostile work environment.

83. As a result of Defendants’ actions, Plaintiff felt extremely humiliated, degraded, victimized,

   embarrassed, and emotionally distressed.

84. As a result of Defendants’ discriminatory and intolerable treatment, Plaintiff suffered and

   continues to suffer severe emotional distress and physical ailments including extreme anxiety

   and severe depression.

85. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff became so physically

   and emotionally distressed that she is having difficulty eating and sleeping, requiring medical

   and mental health treatment, including medication.

86. As a result of Defendants’ unlawful and discriminatory actions, Plaintiff has endured
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 15 of 22




   unwarranted financial hardships and irreparable damage to her professional reputation.

87. As a result of the acts and conduct complained of herein, Plaintiff has suffered and will

   continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

   compensation, which such employment entails. Plaintiff has also suffered future pecuniary

   losses, emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

   pecuniary losses.

88. As Defendants’ conduct has been malicious, willful, outrageous, and conducted with full

   knowledge of the law, Plaintiff demands Punitive Damages against all Defendants, jointly and

   severally.

89. Plaintiff claims constructive discharge.

90. The above are just some of the examples of unlawful, discriminatory, and retaliatory conduct

   to which Defendants subjected Plaintiff.

91. Defendants’ conduct constitutes a continuing violation. Plaintiff claims a continuous practice

   of discrimination and claims a continuing violation and makes all claims herein under the

   continuing violations doctrine.



                             AS A FIRST CAUSE OF ACTION
                             FOR DISCRIMINATION UNDER
                       THE AMERICANS WITH DISABILITIES ACT
                            (Not Against Individual Defendants)

92. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

93. Plaintiff claims Defendants CHRISTIAN DIOR and LVMH violated Title I of the Americans

   with Disabilities Act of 1990 (Pub. L. 101-336) (ADA), as amended, as these titles appear in

   volume 42 of the United States Code, beginning at section 12101.
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 16 of 22




94. SEC. 12112. [Section 102] specifically states “(a) General Rule. - No covered entity shall

   discriminate against a qualified individual with a disability because of the disability of such

   individual in regard to job application procedures, the hiring, advancement, or discharge of

   employees, employee compensation, job training, and other terms, conditions, and privileges

   of employment.”

95. Section 102 continues: “As used in subsection (a) of this section, the term ‘discriminate against

   a qualified individual on the basis of disability’ includes … (4) excluding or otherwise denying

   equal jobs or benefits to a qualified individual because of the known disability of an individual

   with whom the qualified individual is known to have a relationship or association.”

96. Defendants CHRISTIAN DIOR and LVMH violated the section cited herein by creating and

   maintaining discriminatory working conditions, and otherwise discriminating and retaliating

   against the Plaintiff because of Plaintiff’s associated disability.

97. Defendants CHRISTIAN DIOR and LVMH violated the above and Plaintiff suffered numerous

   damages as a result.



                             AS A SECOND CAUSE OF ACTION
                              FOR RETALIATION UNDER
                       THE AMERICANS WITH DISABILITIES ACT
                            (Not Against Individual Defendants)

98. Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

99. SEC. 12203. [Section 503] states, “(a) Retaliation. - No person shall discriminate against any

   individual because such individual has opposed any act or practice made unlawful by this

   chapter or because such individual made a charge, testified, assisted, or participated in any

   manner in an investigation, proceeding, or hearing under this chapter.
           Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 17 of 22




100.   Defendants CHRISTIAN DIOR and LVMH violated the above and Plaintiff suffered

   numerous damages as a result.


                              AS A THIRD CAUSE OF ACTION
                              FOR DISCRIMINATION UNDER
                                 NEW YORK STATE LAW
                                  (Against All Defendants)

101.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

102.Executive Law § 296 provides that “1. It shall be an unlawful discriminatory practice: (a) For

   an employer or licensing agency, because of an individual's age, race, creed, color, national

   origin, sexual orientation, military status, sex, disability, predisposing genetic characteristics,

   marital status, or domestic violence victim status, to refuse to hire or employ or to bar or to

   discharge from employment such individual or to discriminate against such individual in

   compensation or in terms, conditions or privileges of employment.”

103.Defendants engaged in an unlawful discriminatory practice by discriminating against the

   Plaintiff because of Plaintiff’s mental health condition, harassing Plaintiff, and causing a

   hostile work environment.

104.Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   Executive Law Section 296.

105. Defendants violated the above and Plaintiffs suffered numerous damages as a result.
               Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 18 of 22




                              AS A FORTH CAUSE OF ACTION
                                FOR RETALIATION UNDER
                                  NEW YORK STATE LAW
                                   (Against All Defendants)

106.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

107.New York State Executive Law §296(7) provides that it shall be an unlawful discriminatory

   practice: "For any person engaged in any activity to which this section applies to retaliate or

   discriminate against any person because [s]he has opposed any practices forbidden under this

   article."

108.Defendants engaged in an unlawful discriminatory practice by retaliating against Plaintiff.

109. Defendants violated the above and Plaintiff suffered numerous damages as a result.


                             AS A FIFTH CAUSE OF ACTION
                           FOR AIDING AND ABETTING UNDER
                                NEW YORK STATE LAW
                                 (Against All Defendants)

110.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of the

   complaint.

111.New York State Executive Law §296(6) further provides that “It shall be an unlawful

   discriminatory practice for any person to aid, abet, abet, incite, compel or coerce the doing of

   any of the acts forbidden under this article, or to attempt to do so.”

112.Defendants engaged in an unlawful discriminatory practice by aiding, abetting, compelling

   and/or coercing the discriminatory behavior as stated herein.

113.Defendants violated the above and Plaintiff suffered numerous damages as a result.
           Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 19 of 22




                           AS A SIXTH CAUSE OF ACTION
                           FOR DISCRIMINATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

114.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

115.The Administrative Code of City of NY § 8-107 [1] provides that "It shall be an unlawful

   discriminatory practice: "(a) For an employer or an employee or agent thereof, because of the

   actual or perceived age, race, creed, color, national origin, gender, disability, marital status,

   sexual orientation or alienate or citizenship status of any person, to refuse to hire or employ or

   to bar or to discharge from employment such person or to discriminate against such person in

   compensation or in terms, conditions or privileges of employment."

116.Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, by creating and maintaining discriminatory working conditions

   and a hostile work environment, and otherwise discriminating against the Plaintiff because of

   Plaintiff's associated disability.

117.Plaintiff hereby makes a claim against Defendants under all of the applicable paragraphs of

   New York City Administrative Code Title 8.

118.Defendants violated the above and Plaintiff suffered numerous damages as a result.


                          AS A SEVENTH CAUSE OF ACTION
                             FOR RETALIATION UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                                (Against All Defendants)

119.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

120.The New York City Administrative Code Tide 8, §8-107(1)(e) provides that it shall be
           Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 20 of 22




   unlawful discriminatory practice: "For an employer . . . to discharge . . . or otherwise

   discriminate against any person because such person has opposed any practices forbidden

   under this chapter. . . "

121.Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Tide 8, §8-107(1) (e) by discriminating against Plaintiff because of

   Plaintiff's opposition to the unlawful employment practices of Plaintiff's employer.

122.Defendants violated the above and Plaintiff suffered numerous damages as a result.

                          AS AN EIGHTH CAUSE OF ACTION
                         FOR AIDING AND ABETTING UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                                (Against All Defendants)

123.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

124.The New York City Administrative Code Title 8, §8-107(6) provides that it shall be unlawful

   discriminatory practice: "For any person to aid, abet, incite, compel; or coerce the doing of any

   of the acts forbidden under this chapter, or attempt to do so."

125.Defendants engaged in an unlawful discriminatory practice in violation of New York City

   Administrative Code Title 8, §8-107(6) by aiding, abetting, inciting, compelling and coercing

   the above discriminatory, unlawful and retaliatory conduct.

126.Defendants violated the above and Plaintiff suffered numerous damages as a result.
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 21 of 22




                           AS A NINTH CAUSE OF ACTION
                            FOR INTERFERENCE UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                               (Against All Defendants)

127.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

   this complaint.

128.Section 8-107(19), entitled “Interference with protected rights” provides that “It shall be an

   unlawful discriminatory practice for any person to coerce, intimidate, threaten or interfere

   with, or attempt to coerce, intimidate, threaten or interfere with, any person in the exercise or

   enjoyment of, or on account of his or her having aided or encouraged any other person in the

   exercise or enjoyment of, any right granted or protected pursuant to this section.”

129.Defendants violated the above and Plaintiff suffered numerous damages as a result.



                           AS A TENTH CAUSE OF ACTION
                         FOR SUPERVISOR LIABILITY UNDER
                     THE NEW YORK CITY ADMINISTRATIVE CODE
                                (Against All Defendants)

130.Plaintiff repeats and realleges each and every allegation made in the above paragraphs of this

   complaint.

131.Section 8-107(13) entitled Employer liability for discriminatory conduct by employee, agent

   or independent contractor provides "An employer shall be liable for an unlawful discriminatory

   practice based upon the conduct of an employee or agent which is in violation of any provision

   of this section other than subdivisions one and two of this section." b. An employer shall be

   liable for an unlawful discriminatory practice based upon the conduct of an employee or agent

   which is in violation of subdivision one or two of this section only where: (1) the employee or

   agent exercised managerial or supervisory responsibility; or (2) the employer knew of the
            Case 1:21-cv-07166 Document 1 Filed 08/25/21 Page 22 of 22




    employee's or agent's discriminatory conduct, and acquiesced in such conduct or failed to take

    immediate and appropriate corrective action; an employer shall be deemed to have knowledge

    of an employee's or agent's discriminatory conduct where that conduct was known by another

    employee or agent who exercised managerial or supervisory responsibility; or (3) the employer

    should have known of the employee's or agent's discriminatory conduct and failed to exercise

    reasonable diligence to prevent such discriminatory conduct.

132.Defendants violated the above and Plaintiff suffered numerous damages as a result.



    WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in an amount

which exceeds the jurisdiction of all lower courts for all damages including but not limited to

compensatory damages, punitive damages, statutory damages, lost wages, back pay, front pay,

attorney’s fees, costs, interest and all other damages as are just and proper to remedy Defendants’

unlawful employment practices.




                                          JURY DEMAND

Plaintiff demands a jury trial on all issues to be tried.


Date: August 19, 2021
New York, New York
                                                            Respectfully Submitted,

                                                            DEREK SMITH LAW GROUP, PLLC



                                                            Seamus P. Barrett, Esq.
                                                            One Penn Plaza, Suite 4905
                                                            New York, New York 10119
                                                            (212) 587-0760
